



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Fisher, 2016 ONCA 938

DATE: 20161213

DOCKET: C61699

Rouleau, Pardu and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dylan Fisher

Appellant

Dylan Fisher, in person

Enzo Rondinelli, for the appellant

E. Gilman, for the respondent

Heard: December 7, 2016

On appeal from the sentence imposed on January 27, 2016
    by Justice A. Sosna of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Fisher appeals his sentence of 5 years imprisonment for possession
    for the purpose of trafficking marijuana and fentanyl. The drugs were to be
    smuggled into Warkworth Institution where Mr. Fisher was incarcerated on prior
    trafficking convictions in relation to cocaine.

[2]

We see no error in the sentencing judges conclusion which is well
    within the appropriate range and dismiss the appeal.

[3]

We commend Mr. Fisher for his rehabilitation efforts and wish him
    continued progress in that regard.


